Citation Nr: 1212641	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  10-08 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1940 to May 1946.  He died in May 2000.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This issue was previously presented to the Board in December 2011, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the competent evidence of record does not demonstrate that the Veteran's death was actually caused by VA hospitalization or medical or surgical treatment, or was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in furnishing the hospital care or medical or surgical treatment, or that it was proximately caused by an event not reasonably foreseeable.  




CONCLUSION OF LAW

The criteria for entitlement to dependency and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 1151 for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1151, 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.310, 3.361 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the appellant in the development of her claim, has notified her of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist her.  In March 2006, August 2008, and April 2009 letters, the appellant was notified of the information and evidence needed to substantiate and complete the claim on appeal.  

The Board notes that, in the present case, initial notice was issued prior to the August 2006 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The RO provided such specific notice with respect to the appellant's claim for DIC benefits within the aforementioned notice letters.  Additionally, initial notice was provided prior to the August 2006 rating decision on appeal, preventing any timing deficiency regarding the required VA notice.  See Mayfield, 444 F.3d 1328.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained VA and non-VA medical records.  The appellant has also been afforded a VA medical opinion in July 2006.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the appellant has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the appellant has not been prejudiced by any failure of VA in its duties to notify and assist her, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of her claim at this time is warranted.  

The appellant, the Veteran's surviving spouse, seeks dependency and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 1151.  Pursuant to 38 U.S.C.A. § 1151, DIC shall be awarded for a qualifying additional disability or death of a Veteran in the same manner as if such additional disability or death were service connected.  For purposes of this section, a disability or death is a qualifying additional disability or death if it was not the result of the Veteran's willful misconduct and was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran by VA under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  38 C.F.R. § 17.32(c).  

As an initial matter, the Board notes prior claims for DIC benefits under 38 U.S.C.A. § 1310 and § 1318 have previously and finally been denied by VA, and are not currently on appeal before the Board.  The sole issue for appellate consideration at this time is entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151.  

The Veteran was admitted to a VA medical center in April 2000 for treatment of a right femoral neck fracture.  His course in the hospital was complicated by respiratory failure due to a fat emboli.  His respiratory failure required intubation and mechanical ventilation.  He appeared to be recovering, but subsequently developed pneumonia.  He also had significant bleeding from a traumatic nasogastric tube placement, and difficulty with the blood in his throat.  Just prior to his death, the Veteran managed to remove on his own his tracheostomy tube.  A day after being transferred from intensive care to the medical floor, he went into respiratory arrest and died on May [redacted], 2000.  The immediate cause of death was listed as respiratory arrest-no airway.  This condition was due to a pulmonary embolism due to the femoral fracture.  Other significant conditions contributing to death included a urinary tract infection and chronic lung disease.  He was 81 years of age at the time of his death.  

In a June 2000 statement, G.M., M.D., a VA physician who had treated the Veteran previously, stated that the Veteran's death was a direct result of an accidental fall which resulted in a right hip fracture.  This injury was further complicated by a fat emboli and pneumonia.  These complications "are not uncommon" in a patient of the Veteran's age, according to Dr. M.  

The appellant filed a wrongful death claim under the Federal Tort Claims Act (28 U.S.C.A. § 1346(b)) regarding the cause of the Veteran's death.  In August 2004, the appellant accepted a settlement with VA for $150,000.  In the settlement agreement, VA and the U.S. government admitted no liability or fault in the death of the Veteran.  

A July 2006 VA medical opinion was obtained from a VA physician.  The Veteran's claims file was reviewed in conjunction with the examination.  The physician noted that although restraints were used on the Veteran, according to the nursing notes, he managed to break free of them and pull out his tracheostomy tube.  Along with his hip fracture, the Veteran also had diagnoses for urinary tract infection, a calf hematoma, atrial fibrillation, hypertension, chronic renal insufficiency, diabetes, anemia, gout, chronic obstructive pulmonary disease, renal cell carcinoma, and bladder carcinoma.  All these disorders rendered the Veteran a poor surgical risk with the possibility of multiple complications, according to the physician.  Overall, the Veteran's "multiple severe chronic problems prior to the surgery compounded with his advanced age of 81 years" resulted in his death.  The examiner found no evidence of improper management of the Veteran's care during his VA hospital stay in April and May 2000 prior to his death.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of DIC benefits pursuant to 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  Although the Veteran was indeed under VA care at the time of his death in May 2000, the evidence does not suggest his death was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the Veteran medical care.  When the Veteran's case was presented to a VA physician in July 2006, the physician found no evidence that the management of the Veteran's medical care was improper.  His death was found to be the unfortunate result of his age and his many complicating medical factors.  According to a prior June 2000 letter, the Veteran's complications were not uncommon for his age, and thus his death does not appear to have been an event not reasonably foreseeable.  Based on this evidence, and the lack of competent evidence to the contrary, the Board must conclude that DIC benefits pursuant to 38 U.S.C.A. § 1151 are not warranted.  

In written statements to the Board, the appellant and her representative contend the Veteran's cause of death was the result of improper medical care administered by VA to the Veteran.  As laypersons, however, the appellant and her representative are not capable of making medical conclusions; thus, their statements regarding causation are not competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that lay statements may be competent to support a claim for VA compensation by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Respiratory and other terminal disorders, however, are complex matters which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the appellant's statements therein cannot be accepted as competent medical evidence.  

The appellant's representative contends that a settlement agreement for a substantial sum of money would not have been offered by the U.S. government if VA was not at fault in some way for the Veteran's death.  Although the settlement of the appellant's FTCA claim is acknowledged by the Board, it would be speculative to read any finding of liability into that settlement.  The terms of the agreement explicitly denied any liability or fault in the death of the Veteran.  In and of itself, the Board does not find that the settlement by VA of the appellant's FTCA suit establishes or even suggests any liability under 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  

In conclusion, the preponderance of the evidence is against the award of dependency and indemnity compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  As a preponderance of the evidence is against the award of DIC benefits under 38 U.S.C.A. § 1151, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to dependency and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 1151 for the cause of the Veteran's death is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


